Citation Nr: 0832204	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastrointestinal 
disability; and if so, whether the claim may be granted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The veteran provided testimony to the undersigned via video 
conference in March 2008.  A transcript is associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to reopen his claim for service connection 
for a gastrointestinal disability.  

The veteran's original claim for service connection for 
stomach pain and disorders was denied by a May 1981 rating 
decision that was not appealed.  Subsequent to the May 1981 
decision, the veteran has sought to reopen his claim for 
service connection for peptic ulcer and stomach condition in 
January 1999.  The veteran's request to reopen his claim was 
denied in an April 1999 rating decision.  In August 2000, the 
veteran requested that his claim for service connection for 
peptic ulcer disease be reopened.  A letter dated in 
September 2000 advised the veteran that evidence identified 
were previously considered in 1999 and were not considered to 
be new or material to his claim.  In August 2001, the RO 
received the veteran's current request to reopen his claim 
for stomach pain and disorders.  It appears that the RO 
implicitly reopened the veteran's claim by addressing the 
merits of the claim without specifically finding that new and 
material evidence had been received.  However, before the 
Board may reopen a previously denied claim, it must conduct 
an independent review of the evidence to determine whether 
new and material evidence has been submitted sufficient to 
reopen a prior final decision.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

During his videoconference hearing in March 2008, the veteran 
testified that he received treatment at the Marion VA Medical 
Center (VAMC) for his gastrointestinal problems from 1968 to 
the late 1970s.  The record includes treatment records from 
Marion VAMC from 1981 to 1983 and from January 2008 to 
February 2008.  The Board notes that VA is deemed to have 
constructive notice of the existence of any evidence, 
including treatment records, in the custody of a VA facility.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
all records of treatment for stomach problems at the Marion 
VAMC from 1968 through 1980 should be obtained and associated 
with the claims file.   

A review of the claims file also reveals that the veteran has 
not been properly notified of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which describes VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Specifically, 
during the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
which it held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information necessary to reopen the claim 
and of the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Court further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id. at 9-10.

Although notice letters were sent to the veteran in August 
2003, November 2004, and October 2007 informing him of the 
evidence necessary to substantiate a claim for service 
connection, none of the letters discussed the basis for the 
prior denial.  As such, none of these letters comply with the 
holding in Kent.  Further, having reviewed the transcript of 
his March 2008 personal hearing, the undersigned is not 
convinced that the veteran has an understanding of the 
concept of new and material evidence and what he needs to 
submit to reopen his claim.  Therefore, it is apparent that 
the Board must remand this case to ensure that the veteran is 
properly notified of the VCAA and to determine whether all 
evidence needed to consider reopening the claim has been 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be sent a corrective 
VCAA notice letter which includes the 
proper standard for new and material 
evidence for claims filed after August 
29, 2001 and an explanation of what the 
evidence must show to reopen his claim, 
as outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice letter must 
tell the veteran the basis for the 
previous denial, and what the evidence 
must show in order to reopen his claim.

2.  All VA treatment records pertaining 
to treatment for any gastrointestinal 
problems 1968 through 1980 from the VA 
medical center in Marion should be 
obtained and associated with the claims 
file.  If any of the above records have 
been retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative, if any, 
should be furnished with a supplemental 
statement of the case (SSOC) that 
addresses all evidence associated with 
the file since the December 2007 SSOC.  
He should be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

